Citation Nr: 1400429	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar spondylosis and facet arthropathy (claimed as residuals, back injury) (hereinafter "back disability").

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's Spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1956 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Service connection for a back disability was previously denied by the RO in September 1970 and the Veteran did not initial an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is associated with the Veteran's claims folder.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 1970 rating decision, in pertinent part, denied service connection for a back disability on the basis that physical examination at separation and an August 1968 VA examination showed no residuals of a back injury.

2.  The evidence received since the September 1970 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability.

3.  The Veteran received treatment for back sprains in service.

4.  The Veteran has a current disability of lumbar spondylosis, facet arthropathy, lumbar degenerative disc disease, and thoracic degenerative change without a fracture.

5.  The Veteran's back disability is causally related to active service.


CONCLUSIONS OF LAW

1.  The September 1970 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For reasons explained below, the Board finds the Veteran's service connection claim for a back disability to be reopened by way of the submission of new and material evidence.  Additionally, the Board is granting the claim for service connection for a back disability.  This decision constitutes a full grant of the benefits sought on appeal with regard to this claim; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

New and Material Evidence Analysis for a Back Disability

In this case, the Veteran seeks to reopen a previously denied claim of service connection for a back disability.  The claim, initially filed in August 1970, was originally denied in a September 1970 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO decided that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the September 1970 rating decision, the RO denied the Veteran's service connection claim for residuals of a back injury because there was no evidence of this condition at the service separation physical or on an August 1968 VA examination.  The pertinent evidence of record at the time of the September 1970 rating decision included service treatment records, an August 1968 VA examination, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the September 1970 rating decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for a back disability (previously adjudicated as a back injury, residuals).  Specifically, the new and material evidence of record includes a February 2011 private medical opinion, an August 2010 VA spine examination, and a September 2011 VA addendum opinion.  Both the private medical opinion and the VA examination provide opinions as to whether the Veteran's current back disability is causally related to in-service back injuries.  The Board finds that the above evidence, received after the September 1970 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it provides nexus opinions as to whether the Veteran's current back disability is causally related to the Veteran's active service.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim of service connection for a back disability is granted to this extent.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of            38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the September 1970 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Additionally, additional service records were not received since the September 1970 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

Service Connection for a Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The condition at issue, lumbar spondylosis, facet arthropathy, lumbar degenerative disc disease, and thoracic degenerative change without a fracture, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  The Veteran has not been diagnosed with arthritis in his back; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that his current back disability is related to active service.  In a May 2010 claim, the Veteran contended that he pulled ligaments in his back while attempting to lift an electric motor during service.  The Veteran stated that, after the incident, he was told to take it easy for a while and after a while the pain subsided, but that he has experienced back pain on and off ever since.  The Veteran stated that he currently experiences constant back pain, cannot be on his feet for every long, and has limited range of motion.  In an April 2011 written statement, the Veteran's spouse stated that the Veteran hurt his back when he lifted a motor during service, pulled some ligaments, and had to wear a brace for a while afterwards.  The Veteran's spouse stated that she believed this incident happened in the mid 1960s.  In an April 2011 notice of disagreement, the Veteran stated that he has never injured his back at any point other than while on active duty.  The Veteran contended that he has had back issues ever since discharge from service.

In a May 2011 written statement, the Veteran reported that, while working on an electric motor, the motor came off its stand and that, while picking up the motor to put it back on the stand, his back went out.  The Veteran stated he went to the ship's doctor who sent him to the hospital.  The Veteran reported that the doctor told him to wear a back brace and not to do any lifting.  The Veteran reported having back trouble ever since this incident.  In a November 2011 substantive appeal (VA Form 9), the Veteran reported that he hurt his back lifting a motor during active duty and that he was sent to a doctor who told him to wear a back brace.  The Veteran reported that he wore a back brace for six months or longer and that he has had trouble with his back ever since.

In December 2012, the Veteran testified at a Board hearing.  The Veteran, through his representative, testified that he originally injured his back lifting a large electrical motor in 1962.  The Veteran's representative noted that, even before this event, there was documentation in the Veteran's service treatment records of an ongoing back issue.  The Veteran's representative stated that the Veteran had diagnosed lumbar degenerative changes with osteophyte formations and thoracic degenerative changes of the scoliosis and contended that these conditions are common to young persons that have continuously lifted too much weight too often.  The Veteran stated that he hurt himself during service and worse a brace for a while in service.  The Veteran testified that the reason there was an approximately 40 year gap between service separation and when he filed the claim is that he did not know he could claim it at the time.  The Veteran testified that he did not mention his back problems at his separation physical because he was afraid he would not get to re-enlist.  The Veteran stated that he has been having pain and problems with his back ever since service.  The Veteran stated that he has not had any post-service back injuries.

The evidence of record shows that the Veteran has been diagnosed with a back disability.  The August 2010 VA examination report notes that the Veteran has lumbar spondylosis and facet arthropathy.  A February 2011 private evaluation report notes that December 2010 x-rays showed thoracic degenerative change without a fracture and some lumbar degenerative disc disease.  

Next, the Board finds that the Veteran sustained an in-service back injury.  A March 1961 service treatment record notes the Veteran had a back strain.  August 1961 service treatment records note that the Veteran had recurrent back pain for about one and one half years as well as that light duty and rehabilitation were prescribed.  An October 1961 service treatment record notes that the Veteran reported a right back strain and lateral chest pain.  November 1961 service treatment records note that the Veteran had pain in his back for one year that alternated between the left and right side.  The records note the Veteran went on emergency leave and that the pain in the Veteran's back had not subsided.  

An August 1962 service treatment record notes that the Veteran was prescribed a back corset and continued heat for his back.  A September 1962 service treatment record notes that the Veteran reported the back corset only helped partially and that back exercises were recommended.  An October 1962 service treatment record notes continued complaints of back pain.  A November 1962 service treatment record notes the Veteran reported a back ache with pain between the shoulder blades and that heat was prescribed.  August 1964 service treatment records note that the Veteran reported to sickbay complaining of lower back pain.  The records indicate that lateral spine x-rays were negative and that the Veteran was diagnosed with a back sprain.  An August 1965 service treatment record notes that the Veteran reported back pain at night.    

The Board further finds that the evidence is in relative equipoise on the question of whether the Veteran's current back disability is related to service.  There are both favorable and unfavorable medical nexus opinions on the question of whether the back disability is related to the in-service back strains.  

The unfavorable evidence includes the June 1968 service separation physical at which the Veteran's spine was found to be clinically normal and the Veteran did not report any back pain.  However, at the December 2012 Board hearing, the Veteran testified that he did not mention his back problems at his separation physical because he was afraid he would not get to re-enlist.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board finds that the Veteran has provided competent and credible testimony that he did not report back pain or ongoing issues with his back at the June 1968 service separation physical due to worries with regard to re-enlistment. 

The Board notes that the claims file contains differing opinions as to whether the Veteran's current back disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In August 2010, the Veteran underwent a VA examination.  The VA examiner opined that the Veteran's current lumbar conditions were less likely as not caused by or a result of the Veteran's back sprains reported during active duty service.  The VA examiner noted that the Veteran reported no back pain and there was no evidence of lumbar pathology at the 1968 service separation physical.  The VA examiner noted the several records of back strains and back pain in the early 1960s, but opined that they did not result in significant disability and indicated that the location of the back pain during service varied between the lower lumbar and the lower thoracic regions.  The VA examiner noted that there was a large discontinuity in treatment after the early 1960s and noted that the Veteran had reported he had not seen any health provides for the low back since he left active service (approximately 40 years).  

In a February 2011 letter, Dr. J.B. stated that he had been treating the Veteran since 2004.  Dr. J.B. stated that the Veteran had reported lifting a motor during service and that he had back pain since that time.  Based on the Veteran's history, Dr. J.B. opined that the Veteran's current back pain is causally related to the back injury he sustained during service.  In a September 2011 addendum opinion, the August 2010 VA examiner noted that the private medical opinion was based solely on the Veteran's recollections rather than old medical records, including the service treatment records that the examiner was able to review.  At the December 2012 Board hearing, the Veteran testified that he told his private doctor about the history of his back problems in service. 

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal, 5 Vet. App. at 460 (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).

The Board finds that the Veteran has credibly reported his back strains in service and his continued back pain since service separation.  The Veteran, as a lay person, is competent to report observable events and injuries, including that he sustained back strains during service and that he has had continued back pain since service separation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran's statements are credible because the statements are internally consistent and consistent with the other evidence of record.  As such, the Board finds that the February 2011 private medical opinion that is based on the Veteran's self-reported history is of the same probative weight as the August 2008 VA opinion that is based on review of the claims file, rending in equipoise the question as to whether the Veteran's current back disability is causally related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.  38 U.S.C.A. § 5107;             38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


